Case: 11-10806     Document: 00511818114         Page: 1     Date Filed: 04/11/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 11, 2012
                                     No. 11-10806
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

FRANKLIN L. WILLIAMS,

                                                  Petitioner-Appellant

v.

REBECCA TAMEZ, Warden

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:11-CV-110


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Franklin L. Williams, federal prisoner # 12952-021, appeals from the
denial of his Federal Rule of Civil Procedure 60(b)(6) motion, which followed the
dismissal of his 28 U.S.C. § 2241 petition. Williams maintains that his Georgia
state sentence is illegal because he was not indicted by a properly convened
grand jury and because he received ineffective assistance of counsel.                      He
challenges the district court’s dismissal of those claims without allowing him to
test the legality of his detention pursuant to the “savings clause” of 28 U.S.C.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10806    Document: 00511818114      Page: 2   Date Filed: 04/11/2012

                                  No. 11-10806

§ 2255(e) and thus without considering the merits of his claims. He moves for
appointment of counsel.
      Williams has failed to adequately brief the issue whether he should be
allowed to pursue § 2241 relief under the savings clause of § 2255(e). He thus
has abandoned that issue for appeal. See Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Moreover, even if he had
developed his savings clause contention, Williams has not shown that the
district court abused its discretion in denying his Rule 60(b)(6) motion (his
post-judgment “memorandum of law”), as he cannot establish the existence of
any “extraordinary circumstances” regarding the dismissal of his § 2241 petition.
See Hernandez v. Thaler, 630 F.3d 420, 429 (5th Cir. 2011); Bailey v. Cain, 609
F.3d 763, 767 (5th Cir. 2010), cert. denied, 131 S. Ct. 931 (2011).
      Williams is WARNED that frivolous, repetitive, or otherwise abusive
filings will invite the imposition of sanctions, which may include dismissal,
monetary sanctions, and restrictions on his ability to file pleadings in this court
and any court subject to this court’s jurisdiction.
      AFFIRMED; MOTION DENIED; WARNING ISSUED.




                                        2